Citation Nr: 1522204	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  14-07 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty service from June 1963 to May 1969 and July 1971 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri that in pertinent part denied entitlement to TDIU.  

In addition to the paper claims folder, there are pertinent documents in the Virtual VA electronic folder.  These electronic records have been considered as part of the appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Veteran submitted a VA Form 9, which was accepted as his substantive appeal.  He indicated that he did not want a Board hearing at that time.  The appeal was certified to the Board the following month. 

In April 2014, the Veteran submitted additional correspondence on a VA Form 9 document and indicated that he wanted a Board videoconference hearing for his appeal.  No action has been taken on his hearing request.  The appeal is remanded to the RO to fulfill the Veteran's videoconference hearing request.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for a Board videoconference hearing at the RO with appropriate notice as to the date, time, and location of the hearing.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




